                                  UNITED STATES DISTRICT COURT
                                  NORTHERN DISTRICT OF ILLINOIS
                                       WESTERN DIVISION

Mark Haahr,                                            )
                                                       )
           Plaintiff,                                  )
                                                       )
v.                                                     )        No. 17 CV 50102
                                                       )        Magistrate Judge Iain D. Johnston
Nancy A. Berryhill, Acting                             )
Commissioner of Social Security, 1                     )
                                                       )
           Defendant.                                  )


                                MEMORANDUM OPINION AND ORDER

           In September 2013, Mark Haahr had a heart attack and a stroke in short succession. He

was then 48 years old and had been working as a janitor for a number of years. After being

released from the hospital, he participated in a rehabilitation program and, over the next half year

or so, saw various doctors including a neurologist and cardiologist. His condition improved over

time, although he did injure his shoulder in a fall in December 2013 and had a second fall on his

left side in January 2014. The primary lingering problem from the stroke has been a persistent

left-sided weakness, or hemiparesis in the medical parlance, which plaintiff alleges requires him

to use a cane. This allegation is the core of his disability claim, although he also suffers from an

assortment of other conditions, including diabetes and autoimmune hepatitis.

           The administrative law judge (“ALJ”) agreed that plaintiff has “ongoing post-stroke

residual symptoms,” but found that he still could do light work. R. 27. Relevant here, this

conclusion means that the ALJ apparently believed that plaintiff could walk or stand for six




1
    Nancy A. Berryhill has been substituted for Carolyn W. Colvin. Fed. R. Civ. P. 25(d).

                                                           1
hours in an eight-hour day and that he could do so without his cane. 2 Plaintiff’s main argument is

that the ALJ failed to justify these findings. They are important because, under the medical

vocational rules (the “grid rules”), plaintiff must be found disabled if he could only do sedentary

work. In other words, this case turns not on the broader question of whether plaintiff could work,

but on the much narrower question of whether he could do prolonged walking and standing. This

Court agrees that this issue requires further analysis. But the Court is not determining that

plaintiff is disabled.

         The Court begins with the cane issue. At the hearing, plaintiff testified that he had been

using a four-prong or quad cane since he was released from rehabilitation and used it “every

day” to lean on when standing and to walk. 3 R. 52. Plaintiff’s medical records contain only a few

references to his use of the cane, and it is not clear whether his doctors formally prescribed one.

In her decision, the ALJ made the following statement about the cane use, which was part of the

credibility analysis:

         [T]he claimant testified he must use a cane for stability and balance; however
         December 2013 records indicate he was only using the quad cane for longer walks
         (Ex. 4F/1) and no cane is observed or mentioned after January 2014 (Ex. 7F/2).

R. 26.

         One initial problem is that the statement is ambiguous. The ALJ did not explicitly state

her conclusions. The ALJ may have believed that plaintiff no longer needed a cane after January

2014. But another possible interpretation is that he only needed it for longer walks. Although the

latter interpretation might cast doubt on plaintiff’s general credibility, because it would be




2
  The ALJ did not explicitly state these conclusions, but they are implicit in her finding that plaintiff could do light
work and in the vocational expert’s testimony that plaintiff could only do sedentary work if he needed to use a cane.
3
  He brought the cane to the hearing. R. 51.

                                                           2
inconsistent with his testimony that he uses a cane for any type of walking, it would tend to

support his claim that he could not do prolonged walking.

        Another concern with the ALJ’s brief analysis is that it rests on the inference that plaintiff

would have continued to mention to his doctors, at every visit, that he was still using a cane.

Plaintiff argues that this is unrealistic because his later visits were mostly for other conditions.

Relatedly, it is also possible that the left-sided weakness was viewed as a permanent condition

that could not be fixed through further medical treatment. The ALJ indirectly touched on this

idea with the following statement in the narrative history: “By May 2014, the orthopedist felt the

claimant had reached maximum medical improvement for his left adhesive capsulitis and that

any residual paralysis was likely secondary to his stroke[.]” R. 25. Although this statement refers

to the shoulder injury as having reached “maximum medical improvement,” it arguably suggests

the same was true for the overall left-sided weakness. If so, then it is possible that plaintiff had

simply accepted the fact that he would need to use a cane for the rest of his life and thus believed

that it was not worth further discussion at every doctor visit. To be clear, there is no concrete

evidence supporting this theory or really any theory. The key point is merely that the ALJ did not

explore this issue in sufficient detail. Along this line, the Court notes that the ALJ did not call a

medical expert at the hearing. On remand, the ALJ should do so because such an expert could

not only provide an overview of plaintiff’s stroke-related and other impairments, but could

specifically address whether the left-sided weakness was a permanent condition and whether any

treatments were available. Such testimony may also help clarify the extent of the ongoing left-

sided weakness. 4



4
 The Court recognizes the benefit of hindsight, the cost of medical experts and the crushing workloads placed on
ALJs, but a medical expert’s opinion in this case would have provided the critical medical opinion needed to support
an affirmance.

                                                         3
       In sum, the Court finds that the ALJ failed to fully explore the issue of plaintiff’s cane

use. But even if the Court were to overlook this problem, the fact still remains that plaintiff

indisputably had some “ongoing” problems with left-sided weakness. This raises a very basic

question. Given this ongoing weakness, what evidence shows that plaintiff could do prolonged

walking and standing? The current record does not provide a direct answer. The Government

argues that the ALJ’s general rationales provided an indirect answer. This Court is not

persuaded.

       First, the ALJ found plaintiff’s daily activities were inconsistent with his general

allegation of “wholly debilitating symptoms.” R. 26. The ALJ stated as follows:

       Just three months after his stroke, the claimant was able to take care of his pets,
       reported no problems with his personal cares, could cook “anything” on a daily
       basis, do laundry and other household chores without problems and went grocery
       shopping once a week for a couple of hours (Ex. 3E). The claimant also testified
       he works out 2-3 times per week at the gym and he rides a stationary bike daily
       (Ex. 8F/1 and per testimony). These rather vigorous activities of daily living are
       inconsistent with claims of wholly debilitating symptoms.

Id. As an initial observation, this description leaves out several qualifying statements plaintiff

made about these activities. For example, the ALJ omitted plaintiff’s testimony that his girlfriend

did the shopping while plaintiff sat in some type of scooter. R. 61 (“I sit down [] while she does

the grocery shopping. I get that little—you know buggy whatever up front while she goes

shopping.”). Cherrypicking aside, these activities do not on their own demonstrate that plaintiff

could do prolonged walking. The most probative activities are working out and riding the

stationary bike. But no details are given about how long these activities were undertaken, or what

they involved. Riding the stationary bike, for example, may not have been as difficult, in terms

of balance, than walking or standing. The ALJ can flesh out those issues on remand.




                                                  4
       Second, the ALJ noted that one of plaintiff’s doctors stated that plaintiff could return to

work. See R. 497 (Dr. Kurian: “[Plaintiff] still has weakness on the left side, especially the left

upper extremity. I have urged him to try and return back to work if possible, but asked for a

different job if possible.”). But as plaintiff points out, this statement does not address the case-

dispositive issue of whether plaintiff could do light work. The doctor may have been assuming

that plaintiff would do sedentary work. The doctor presumably was unaware of the highly

technical Social Security grid rules. The doctor’s vague statement thus could support either

side’s position. Again, the ALJ can further develop this fact on remand.

       Third, the ALJ noted various “normal” examination findings. The Government argues

that they show that she believed that the objective evidence was minimal. Although it is true that

the ALJ mentioned several normal findings, the ALJ at the same time acknowledged in each

instance (to the ALJ’s credit) that plaintiff’s left-sided weakness still remained a problem despite

the overall improvement. See, e.g., R. 26 (“physical exams are generally unremarkable but for

the persistent left sided hemiparesis”) (emphasis added).

       Fourth, the ALJ summarized the findings of Dr. Lopez, the consultative examiner.

Although the ALJ did not explicitly state that this evidence affirmatively supported her decision,

it is possible that the ALJ believed this to be the case. In any event, it is worth noting that Dr.

Lopez observed that plaintiff “could walk up to 50 feet without support, although his gait was

antalgic with the use of a quad cane for confidence.” Id.

       For the foregoing reasons, the Court finds that the above rationales are insufficient. This

conclusion is supported by Thomas v. Colvin, 534 Fed. Appx. 546 (7th Cir. 2013), which

involved similar facts and arguments. In that case, the Seventh Circuit remanded based on the

claimant’s argument that “the ALJ failed to address a critical issue: whether she needs a cane in



                                                   5
order to stand and walk for six hours of an eight-hour workday.” Id. at 547 (referring to this as an

issue of “heightened importance” in light of the grid rules). The Court noted that the ALJ only

included a “lone reference” to the cane issue. Id. at 550. The Court rejected the argument, similar

to the one the Government makes here, that a finding that the claimant “generally” lacked

credibility was sufficient to resolve the issue. Id. The Court also rejected another of the

Government’s present arguments, which is that the claimant had no “medical documentation” for

the cane. Id. The Court also stated that the finding by the consultative examiner—that the

claimant could walk 50 feet without a cane but still had an antalgic gait and used a cane for

“support and confidence”—was insufficient to constitute substantial evidence. Id. at 547-58, 51

(“We have previously concluded, under nearly identical facts, that walking for 50 feet without a

cane—a ‘brief excursion’—does not demonstrate an ability to stand for 6 hours.”) (quoting Scott

v. Astrue, 647 F.3d 734, 740 (7th Cir. 2011)). Notably, Dr. Lopez’s findings were almost exactly

the same as the Thomas examiner (e.g. both observed an antalgic gait and both described the

cane use as being needed only “for confidence”). In short, Thomas supports a remand. 5

         Having found that a remand is required, the Court need not address plaintiff’s remaining

arguments, which are not persuasive. Plaintiff’s principal other argument is that the ALJ failed to

consider the aggregate effect of his various impairments, including those that were found to be

non-severe at Step Two, such as his anxiety, diabetes, and past use of alcohol. This Court agrees

with the Government that this argument was conclusory. The ALJ also should also call a medical

expert to address the issues discussed above. Although this Court finds that a remand is required,

the Court is not indicating that benefits should be awarded or that clear answers necessarily will




5
 In light of Thomas, this Court is sympathetic to the Administration and the ALJs in these circumstances. All
claimants are not "entitled” to a functional capacity exam and a medical expert in all of these types of cases.

                                                          6
be found, but a greater effort should be made to explore these issues and then a more complete

explanation should be provided.

                                        CONCLUSION

       For the foregoing reasons, plaintiff’s motion for summary judgment is granted, the

government’s motion is denied, and this case is remanded for further consideration.




Date: October 3, 2018                               By:    ___________________________
                                                           Iain D. Johnston
                                                           United States Magistrate Judge




                                               7
